Citation Nr: 0821580	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  98-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for residuals of an injury to the neck with loss of upper 
esophageal barrier to acid reflux, prior to May 30, 1997.

2.  Entitlement to an increased initial rating for residuals 
of an injury to the neck with loss of upper esophageal 
barrier to acid reflux, currently evaluated as 10 percent 
disabling, from May 30, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued a 10 percent 
evaluation for service-connected incomplete paralysis of the 
right vocal cord.  In a June 1998 rating decision, the RO 
granted service connection for residuals of an injury to the 
superior laryngeal nerve with loss of upper esophageal 
barrier to acid reflux, effective from November 9, 1957, and 
rated it with the existing 10 percent assigned for service-
connected paralysis of the right true vocal cord.  In a June 
2002 rating decision, the RO assigned a separate 
noncompensable evaluation for the residuals of an injury to 
the neck with loss of upper esophageal barrier to acid 
reflux, effective from November 9, 1957.  The veteran's 
claims were remanded by the Board in August 2003.  By rating 
action in February 2005, the veteran was granted a 10 percent 
rating for residuals of injury to the neck with loss of upper 
esophageal barrier to acid reflux, effective from June 16, 
2004. 

In a Board decision dated in August 2005, the Board denied 
entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the superior laryngeal nerve, with 
paralysis of the right true vocal cord; denied entitlement to 
a compensable initial rating for residuals of an injury to 
the neck, with loss of upper esophageal barrier to acid 
reflux, prior to May 30, 1997; granted entitlement to an 
initial rating of 10 percent for residuals of an injury to 
the neck, with loss of upper esophageal barrier to acid 
reflux, from May 30, 1997; and denied entitlement to an 
initial rating in excess of 10 percent for residuals of an 
injury to the neck, with loss of upper esophageal barrier to 
acid reflux, from May 30, 1997.  

In an August 2007 decision, the Court of Appeals for Veterans 
Claims (Court) affirmed the Board's August 2005 decision with 
regard to the rating for residuals of an injury of the 
laryngeal nerve, but vacated and remanded the balance of the 
Board's decision for further adjudication to the extent it 
was unfavorable to the veteran.  Therefore, the issues have 
been framed as those listed on the front page of this 
decision.


FINDINGS OF FACT

1.  There has been no demonstration of moderate stricture of 
the esophagus, at any time during the rating period on 
appeal.

2.  There was no demonstration of a hiatal hernia prior to 
May 30, 1997; competent medical evidence shows that the 
veteran's service-connected loss of upper esophageal barrier 
occurred as a result of reflux due to the hiatal hernia as it 
affected his service-connected neck disability.

3.  The medical evidence reveals that the veteran has had a 
small hiatal hernia, with gastroesophageal reflux, since May 
30, 1997.  As a result of his service-connected injury to his 
neck, he experienced symptoms of gastroesophageal reflux 
disease secondary to his hiatal hernia.

4.  The veteran has had symptoms of choking and 
gastroesophageal reflux, but the residuals of an injury to 
the neck, with loss of upper esophageal barrier to acid 
reflux, has not resulted in considerable impairment of the 
veteran's health, at any time since May 30, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
stricture of the esophagus, as a residual of an injury to the 
neck, with loss of upper esophageal barrier to acid reflux, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Code 7203 (2007).

2.  The criteria for a compensable initial rating for 
symptoms of gastroesophageal reflux disease, as a residual of 
an injury to the neck, with loss of upper esophageal barrier 
to acid reflux, prior to May 30, 1997, have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2007).

3.  The criteria for an initial rating in excess of 10 
percent for symptoms of gastroesophageal reflux disease, as a 
residual of an injury to the neck, with loss of upper 
esophageal barrier to acid reflux, for the period from May 
30,1997, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of the information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

A May 2004 VCAA notice letter apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  

Since the time of the Board's August 2005 decision in this 
matter, which was vacated and remanded in part by the Court 
in August 2007, the Court has issued important decisions with 
respect to notice requirements pursuant to the VCAA.  Some of 
those decisions may arguably apply in the present case.  
Under the unusual facts of this case, where service 
connection of additional residuals of a previously service-
connected disability was granted prior to enactment of the 
VCAA, and the veteran sought higher initial ratings as part 
of a continuing appeal for increased ratings, the 
appropriateness of the application of various aspects VCAA 
notice is not entirely clear.  The long and unusual 
procedural history of this matter renders uncertain the 
appropriate application of general case law and established 
principles regarding VCAA notice.  See, e.g,  Vazquez-Flores 
v. Brown, 22 Vet. App. 37 (2008) (regarding detailed VCAA 
notice requirements for increased rating claims), but cf. 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to 
downstream elements); Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (establishing requirement for VCAA notice with respect 
to 5 elements of a claim for service-connection compensation, 
but further holding VCAA notice not required in cases for 
higher initial rating where VCAA notice on underlying service 
connection claim was previously provided because service 
connection claim has been substantiated); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (where requirements 
of VCAA notice are not met VA may demonstrate non-prejudicial 
error).  

With Sanders in mind, the Board notes that the Court's August 
2007 decision in this matter reflects no contention or 
determination that VCAA notice in this case has not been 
adequate.  In correspondence received in November 2007, the 
veteran indicated that he had no more evidence to submit, and 
requested that the Board proceed immediately with 
readjudication of his appeal after affording his 
representative the opportunity to review and submit 
additional argument in support of his case.  In the May 2008 
Appellant's Brief submitted to the Board, the representative 
made no allegation or assertion as to any deficiency in 
notice or development in this case.  Any technical deficiency 
in VCAA notice is mitigated and rendered non-prejudicial to 
the extent pertinent laws and regulations have been set forth 
in the statement of the case and subsequent supplemental 
statements of the case issued from May 1998 forward.  See, 
e.g., Dingess v. Nicholson, 19 Vet. App. 473 (2006); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, the 
record reflects extensive knowledge of the veteran and his 
representative as to what is required to substantiate his 
claim (see, for example, Appellant's Brief before United 
States Court of Appeals for Veterans Claims, received October 
2006).  The Board finds that any deficiency in VCAA notice 
has been rendered non-prejudicial by the extensive actual 
knowledge on the part of the veteran and his representative 
regarding the information and evidence necessary to 
substantiate the veteran's claim, and the extensive 
opportunity and involvement of the veteran and his 
representative in development and adjudication of his claim, 
dating back at least to September 1997.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although VCAA notice was not completed prior 
to the initial adjudication, the claims have been 
readjudicated thereafter--subsequent to the May 2004 VCAA 
notice, the case was readjudicated, as was reflected in a 
February 2005 supplemental statement of the case.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  The veteran has also 
been provided VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the issues on appeal and he has done so.  There 
is no indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claims which 
has not been obtained. 

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claims has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Further, as noted above, after the extensive 
participation in adjudication and development of his claim, 
the veteran indicated in correspondence dated in November 
2007 that he had no further evidence to submit; and in the 
May 2008 Appellant's Brief the veteran's representative 
alleged no deficiency in notice or development.  In light of 
the above, there is no prejudice to the appellant in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

General Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (2000); Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Factual Background

The veteran incurred a shell fragment wound to the neck in 
the Korean Conflict.  As result, effective his date of 
discharge from service, January 1952, he has been in receipt 
of service-connected compensation for residuals of this 
injury, which include paralysis of the right true vocal cord.  
In a VA Form 9 received in May 1998, a physician wrote that 
the veteran's true vocal cord injury was clearly due to his 
cervical injury secondary to shrapnel during the Korean War.  
He opined that this had resulted in loss of upper esophageal 
barrier to acid reflux, further worsening cervical dysphagia 
symptoms.  As a result, in June 1998, the RO granted service 
connection for this additional residual of service-connected 
injury to the superior laryngeal nerve-specifically, for the 
loss of upper esophageal barrier secondary to acid reflux.  
It is the initial rating for the manifestations of this 
disability that is the subject of today's Board decision. 

VA outpatient treatment records show that on May 30, 1997, 
the veteran had a small hiatal hernia and massive 
gastroesophageal reflux to a level above the thoracic inlet.

On VA examination in December 1997, the veteran was noted to 
have residuals of a shell fragment wound to the right neck 
with partial paralysis of the vocal cords.  The veteran 
complained of a choking sensation after he ate.  He reported 
that it was intermittent and he said that he had a past 
history of gastroesophageal reflux.  The examiner noted that 
June 1997 X-rays revealed a small hiatal hernia and massive 
gastroesophageal reflux to a level above the thoracic inlet.  
The examiner stated that this explained the veteran's choking 
sensation, and elaborated that one of the most common 
symptoms with a hiatal hernia and gastroesophageal reflux is 
a choking sensation.     

On VA examination in May 1999, the veteran reported a four to 
five year history of intermittent heartburn that included 
reflux of acid-tasting contents occurring approximately once 
a day.  Subsequently, the veteran developed mild difficulty 
with swallowing and subsequent evaluation revealed a small 
hiatal hernia, and "massive gastroesophageal reflux to above 
the level of the thoracic inlet" on an esophagram on May 30, 
1997.  Subsequent evaluation with modified barium swallow in 
1998 revealed mild to moderate pharyngeal dysphagia with 
trace penetration noted after unsuccessful liquid swallow, 
but no evidence of aspiration.  An upper endoscopy performed 
in 1998 revealed a Schatzki ring which was subsequently 
dilated.  The veteran reported that since the dilation in 
March 1998, he had had no difficulties with swallowing.  He 
denied any epigastric or substernal chest discomfort other 
than the acid taste that he got with some mild right-sided 
discomfort, approximately once a week.  The veteran denied 
hematemesis or melena.  He denied any history of nausea or 
vomiting.  The veteran was taking Prevacid, and his symptoms 
were well-controlled.  The veteran reported heartburn 
symptoms less than once a week.  The veteran reported no 
changes in weight.  

The examiner stated that the veteran had gastroesophageal 
reflux disease that was well controlled by medication.  An 
esophageal manometry report confirmed that the lower 
esophageal sphincter tone was significantly diminished.  That 
finding was consistent with reflux disease.  The examiner 
stated that since the veteran had no symptoms of dysphagia, 
there was no need for further dilation.  The examiner also 
stated that the Schatzki ring was most likely secondary to 
gastroesophageal reflux disease and that it should not recur 
if the veteran's symptoms were well controlled.

On VA examination in January 2003, it was noted that the 
veteran had been injured by shrapnel in Korea.  At that time 
he had had an emergency tracheostomy that resulted in 
paralysis of his right vocal cord, with abnormalities of his 
vagus nerve.  The veteran reported problems with acid reflux 
since the injury, and that he was on medication for treatment 
of the acid reflux.  Examination revealed that the veteran's 
cranial nerves II through XII were intact, except that there 
was no gag reflex with multiple tries.  The sensory component 
to the reflex (ninth cranial nerve) was functional.  There 
was no sensory loss.  The diagnosis was post-traumatic vagal 
nerve injury, secondary to shrapnel.

On VA gastrointestinal examination in June 2003, the examiner 
stated that he agreed with previous doctors that the veteran 
had massive gastroesophageal reflux disease, with hiatal 
hernia.  A July 2003 upper gastrointestinal series revealed a 
hiatus hernia and moderate gastroesophageal reflux.  There 
were also findings suggesting mild esophagitis.  A July 2003 
esophogram revealed a hiatus hernia, moderate 
gastroesophageal reflux, and findings suggestive of mild 
esophagitis.  On VA neurological examination in June 2003, 
the examiner diagnosed probable partial vagal nerve trauma 
related to shrapnel.  

A June 2004 VA examiner noted that the veteran had 
gastroesophageal reflux and hiatal hernia, causing massive 
reflux despite anti-reflux medication.  The veteran reported 
occasional reflux causing aspiration of gastric contents and 
leading to severe shortness of breath.  The veteran reported 
no purulent discharge or problems breathing through his nose.  
The veteran had compensation of the left true vocal cord such 
that he had an adequate voice.  Examination revealed that the 
veteran's right true vocal cord was completely paralyzed and 
fixed in the median position.  There was a small, glottic 
chink.  The left true vocal cord was mobile and was able to 
contact the right true cord in compensation.  The veteran had 
very edematous and erythematous arytenoid cartilages 
consistent with severe gastroesophageal reflux.  The VA 
examiner stated that the veteran's reflux and vocal cord 
injury caused a debilitating combination and frequent 
aspiration.  The examiner recommended that the veteran 
receive disability compensation consistent with the need for 
prolonged gastroesophageal therapy and possibly speech and 
swallowing therapy.  She stated that if the therapy proved 
inadequate, the veteran might eventually need a Nissen 
fundoplication to reduce his gastroesophageal reflux.  



Analysis

The veteran has reported trouble swallowing and trouble with 
acid reflux.  The veteran asserts that he is entitled to an 
increased rating for these residuals of injury to the neck 
with loss of upper esophageal barrier to acid reflux.  

Stricture of the esophagus is rated in accordance with the 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7203.  If the condition is manifested by symptoms permitting 
the passage of liquids only, with marked impairment of 
general health, an 80 percent evaluation is warranted.  If 
the condition is severe and manifested by symptoms permitting 
the passage of liquids only, a 50 percent rating is 
warranted.  A 30 percent rating is warranted if the condition 
is moderate.  A 30 percent rating is the minimum compensable 
rating.  Based on these rating criteria, the Board notes that 
the symptoms considered in Diagnostic Code 7203 relate to 
inability or difficulty in swallowing foods or beverages.  

The Board finds that the requirements for a compensable 
rating for stricture of the esophagus have not been met for 
any period during the pendency of the veteran's claim.  There 
is no evidence to show that the veteran was limited to 
passage of liquids only at any time.  The December 1997 VA 
examiner noted that the veteran had an intermittent choking 
sensation after eating, and this was found to be 
characteristic of gastroesophageal reflux and hiatal hernia.  
There was no diagnosis of, or symptoms attributed to, 
stricture of the esophagus, and none was noted on clinical 
evaluation.  An upper endoscopy performed in 1998 revealed a 
Schatzki ring which was subsequently dilated.  The veteran 
reported that since the dilation in March 1998, he had had no 
difficulties with swallowing.  He denied any epigastric or 
substernal chest discomfort other than the acid taste that he 
got with some mild right-sided discomfort, approximately once 
a week.  Thus, the veteran had symptoms characteristic of 
gastroesophageal reflux disease, and did have dilation of the 
esophagus in March 1998, which helped to alleviate his 
symptoms of gastroesophageal reflux disease.  The symptoms 
characteristic of gastroesophageal reflux disease are rated 
pursuant to Diagnostic Code 7346 (see below), and rating them 
duplicatively pursuant to Diagnostic Code 7203 would result 
in impermissible "pyramiding" of ratings.  See 38 C.F.R. § 
4.14.  To the extent he had stricture of the esophagus (which 
the Board presumes from subsequent need for dilation in March 
1998), although it was productive of some difficulty 
swallowing, there is no indication that it actually impeded 
his ability to eat certain types of food or liquids or 
prevented him from swallowing food.  That is, although it 
resulted in difficulty swallowing, there is no indication 
that it was of such severity as to impede swallowing of 
certain foods or liquids.  Consistent with this finding, the 
Board notes the May 1999 VA examiner expressly noted by 
history that the veteran had experienced "mild" difficulty 
with swallowing.  After the dilation, he was described as no 
longer having difficulty swallowing, although he did have 
recurring symptoms characteristic of hiatal hernia and 
gastroesophageal reflux disease.  As a result, the Board 
finds that the veteran's difficulty swallowing, considered 
apart from his other symptoms rated pursuant to Diagnostic 
Code 7346, was not productive of "moderate" impairment 
characteristic of stricture of the esophagus, so that the 
minimum compensable rating of 30 percent is not warranted for 
this disability.  As a result, no more than a non-compensable 
rating is warranted.  See 38 C.F.R. § 4.31 (in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met).

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346.  If the 
condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted.  A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity.  Id.

Since the medical evidence indicates that the veteran had 
dysphagia and massive gastroesophageal reflux as of May 30, 
1997, the Board finds that the veteran met the criteria for a 
10 percent rating for the residuals of injury to the neck 
with loss of upper esophageal barrier to acid reflux as of 
that date, under Diagnostic Code 7346, based on the symptoms 
characteristic of hiatal hernia.  Since the medical evidence 
does not show such symptoms prior to May 30, 1997, the 
veteran is not entitled to a compensable rating prior to that 
date.  

The next higher rating pursuant to Diagnostic Code 7346 is 30 
percent.  As noted above, a 30 percent rating requires 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and requires that the 
condition be productive of considerable impairment of health.  
The Board notes that the medical evidence does not show that 
the veteran has experienced regurgitation.  Nor does it show 
that the veteran has experienced substernal, arm, or shoulder 
pain.  Furthermore, it has not been shown that there has been 
considerable impairment of the veteran's health due to his 
residuals of injury to the neck with loss of upper esophageal 
barrier to acid reflux.  The veteran has not met the criteria 
for a higher rating at any time since the effective date of 
service connection.  Accordingly, a rating in excess of 10 
percent, pursuant to Diagnostic Code 7346, for residuals of 
injury to the neck with loss of upper esophageal barrier to 
acid reflux is not warranted.

The criteria for a compensable rating prior May 30, 1997, 
under either Diagnostic Code 7203 or 7346, have not been 
demonstrated by competent clinical evidence of record.  
Neither stricture of the esophagus (see Diagnostic Code 7203) 
nor symptoms characteristic of a hiatal hernia (see 
Diagnostic Code 7346) are shown prior to that date.  
Accordingly, the veteran is entitled to a 10 percent staged 
rating for residuals of injury to the neck with loss of upper 
esophageal barrier to acid reflux, pursuant to Diagnostic 
Code 7346, effective May 30, 1997.  Since the medical 
evidence of record does not show symptoms described in the 
rating criteria for stricture of the esophagus or hiatal 
hernia for the period prior to May 30, 1997, the veteran is 
not entitled to a compensable rating prior to that date.

The Board has considered the statement by the June 2004 VA 
examiner that the veteran's reflux and vocal cord disability 
are debilitating and that the veteran should receive 
prolonged gastroesophageal therapy and possibly speech and 
swallowing therapy.  However, as explained above, the 
symptoms reported in the medical evidence do not indicate 
that the veteran is entitled to higher ratings under any 
applicable diagnostic code.

The record does not show that the veteran's residuals of 
injury to the neck with loss of upper esophageal barrier to 
acid reflux disability result in frequent hospitalization or 
markedly interfere with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

The veteran has not been shown to meet the requirements for a 
compensable rating at any time prior to May 30, 1997, and he 
was not shown to meet the requirements for a rating in excess 
of 10 percent at any time thereafter.  Accordingly, the 
preponderance of the evidence is against an initial staged 
compensable rating prior to May 30, 1997, or to an initial 
rating greater than 10 percent for the veteran's residuals of 
injury to the neck with loss of esophageal barrier to acid 
reflux at any time thereafter.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board acknowledges that the RO has assigned rating code 
"7203-7346" for the veteran's residuals of injury to the 
neck with loss of esophageal barrier to acid reflux.  After 
the Board's now-vacated August 2005 decision in this matter, 
the Court of Appeals for Veterans Claims determined that 
assignment of diagnostic codes in this manner constitutes 
legal error.  See Tropf v. Nicholson, 20 Vet. App. 317, 321 
(2006) (stating that a hyphenated rating is not appropriate 
where the appellant has two different disabling conditions).  

The Board here expressly finds that there are two separate 
manifestations of the veteran's service-connected loss of 
esophageal barrier to acid reflux.  The first manifestation 
is a narrowing of the esophagus, rated pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7203 (stricture of the esophagus), 
for which the criteria for a compensable rating have not been 
met, as discussed above.  The second manifestation is 
susceptibility to symptoms of acid reflux caused by his 
hiatal hernia, rated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (hiatal hernia), for which the veteran 
is entitled to a rating of 10 percent, effective May 30, 
1997, also as discussed above.  These two separate and 
distinct manifestations from the same injury warrant two 
separate ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The symptomatology for one condition is not 
duplicative, or overlapping with the symptomatology, of the 
other condition.  Id. at 262.  The matter of whether separate 
ratings are warranted for separate manifestations of loss of 
esophageal barrier to acid reflux has been latent and of no 
material consequence through this point in time, since, as 
the RO has found, and as discussed above, no more than a non-
compensable rating has been warranted under Diagnostic Code 
7203 (stricture of the esophagus).  As a result, under the 
specific facts of this case, there has been no prejudice to 
the veteran due to the RO's improper assignment of a single 
rating under Diagnostic Code 7203-7346 for these two separate 
manifestations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board does here expressly find that 
these two separate manifestations of the veteran's service-
connected disability are to be rated individually, under 
separate diagnostic codes.


ORDER

Entitlement to a compensable initial rating for symptoms of 
acid reflux disease, as a residual of an injury to the neck, 
with loss of upper esophageal barrier to acid reflux, prior 
to May 30, 1997, is denied.

Entitlement to an initial rating in excess of 10 percent for 
symptoms of acid reflux disease, as a residual of an injury 
to the neck, with loss of upper esophageal barrier to acid 
reflux, for the period from May 30,1997, is denied.

Entitlement to a compensable initial rating for stricture of 
the esophagus, as a residual of an injury to the neck, with 
loss of upper esophageal barrier to acid reflux, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


